 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanford Finishing CorporationandTextileWorkersUnion of America,AFL-CIO. Cases 11-CA-3620and 11-RC-2718April 16, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn December 27, 1968, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended they be dismissed. He furtherrecommended that the representation election heldon June 27, 1968, in Case 11-RC-2718, be set asideand a new election held. Thereafter, the Respondentfiledexceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with these casesto a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, -conclusions, and recommendations of theTrial Examiner with the following modifications.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) by, acceleratingtrainingprogram wage increases, promulgating ano-solicitation rule for the discriminatory reasons,restrictingemployeemovement in the plant topreventunion activities, interrogating employeesabout their union activities and soliciting employeestoreportonemployees'unionactivitiesandsympathies.We also find that the Respondent'sconduct warrants setting aside the election and thedirection of a new election.However, for the reasons noted hereinafter, wefind,contrary to the Trial Examiner, that theannouncement on June 7, 1968 (and subsequentimplementation) of a general wage increase and anincreaseinhospitalizationinsurancecoverageneither violated Section 8(a)(1) nor interfered withthe election.With respect to the increase in hospitalizationinsurance benefits, the record discloses that in May1967andNovember 1967, Profio, the plantmanager, had requested the group insurance carrier,HospitalCareAssociationofDurham,NorthCarolina, to "rework" insurance coverage.OnJanuary 6, 1968, Profio wrote to the home office ofthe Company, requesting the Company to review theinsurance benefits and enclosing a letter from theinsurancecarrier,because the daily rate forhospitals in Sanford had gone up to $14. In hisletterherecommended that the coverage beincreased from $8 to $14. He further proposed thatthehospitalinsurance increase should becomeeffective with the next regular wage increase "whichwill be sometime in June."With respect to wage increases, the recorddiscloses that in the past several years the Companyhas granted two wage increases each year. The lastwage increase was granted January 1, 1968, and wasan increase of 10 cents ari hour. On April 19, theRespondent posted on the bulletin board a noticesigned by the plant manager stating a general wageincrease would be put into effect in June followinggeneralpoliciesof the past. The specific wageincrease and its effective date were announced aspreviously noted on June 7.Accordingly,asitappears that steps wereinitiated in January 1968, to increase insurancebenefits along with wages in June 1968, and thatsuch action was initiated prior to the advent of theunion organizational activities,we conclude thatsuch action did not violate Section 8(a)(1) nor was itmotivated by an intent to interfere with the election.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified, and orders that the Respondent, SanfordFinishing Corporation, Sanford, North Carolina, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:1.Delete paragraph 1(d) of the Trial Examiner'sRecommended Order and reletter paragraphs 1(e),(f), (g), and (h) accordingly.2.Delete the last paragraph on the first page oftheAppendix attached to the Trial Examiner'sDecision.IT IS HEREBY ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Act not found.ITISFURTHER ORDERED that the electionconducted in Case ll-RC-2718 on June 27, 1968,be, and it hereby is, set aside.[DirectionofSecondElection'omitted frompublication.]An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional DirectorforRegion II within 7 days after the date of issuance of the Notice ofSecond Election by the Regional DirectorThe Regional Director shallmake the list available to all parties to the electionNo extension of time175NLRB No. 60 SANFORD FINISHING CORPORATION367tofilethis list shall be granted by theRegionalDirectorexcept inextraordinarycircumstancesFailure to comply withthis requirement shallbe groundsfor setting aside the election wheneverproper objections arefiledExcelsior Underwear. Inc .156 NLRB 1236TRIAL EXAMINER'S DECISIONto be shipped directly to points outside North Carolinafinished products also valued in excess of that figure. Ifind, upon the foregoing, as Respondent also admits, thatRespondent is engaged in commerce within the meaningof the Act.STATEMENT OF THE CASEHARRY H KusKiN, Trial Examiner: This consolidatedproceeding was heard at Sanford, North Carolina, onSeptember 18 and October 14, 1968; it had its genesis intheeffortsofTextileWorkersUnion of America,AFL-CIO, herein called the Union, to become theexclusivebargainingrepresentativeofemployeesofSanford Finishing Corporation, herein called Respondent.The representationmatter, in Case lI-RC-2718, wasinitiatedby a petition filed by the Union on April 19,1968, it was followed by a hearing on May 13, 1968, andthen by an election on June 27, 1968,' which the Unionlost and to which the Union filed timely objections Thecomplaint, in Case II-CA-3620, which was amended atthe hearing, issued on July 31 and was based on a chargefiled onMay 13 The two cases were consolidated by theRegionalDirector for Region II at the time of theissuance of the complaint.' The questions presented are (1)whether Respondent engaged in conduct which warrantssetting aside the election; and (2) whether Respondent, inviolation of Section 8(a)(1) of the Act, interfered with,restrained, and coerced employees in the exercise of theirSection7rights,during theUnion's organizationalcampaign, by each of the following: (a) interrogatingemployeesabout their and other employees' unionsympathies and activities; (b) threatening an employeewith a loss of his job for participatingin unionactivities;(3)solicitingemployees to report to it on unionsympathiesandactivitiesofotheremployees;(4)announcing and putting into effect a general wageincrease; (5) announcing and granting to its employees anincrease in insurance benefits; (6) accelerating trainingprogram increases; (7) instituting the practice of placingwritten absence and tardy reports in employee personnelfolders; and (8) restricting employee movement within theplant in order to prevent employeeunionactivities.Respondent denies that it has violated the Act in anyrespect alleged herein; it also denies, in effect, that it hasengaged in any conduct warranting the setting aside of theelection in Case I i-RC-2718.Upon the entire record, including my observation of thewitnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThe complaint, as amended, alleges, and Respondentadmits, thatitisaNorth Carolina corporation with aplace of business in Sanford, North Carolina, where it isengaged in the manufacture and distribution of textileproducts; and that, during the past year, it received goodsand raw materials valued in excess of $50,000 directlyfrom points outside North Carolina, and sold and causedAll dates mentioned hereinafter are in 1968, unless otherwise indicated'The Supplemental Decision andOrder ofthe Regional Director in therepresentationmatter, which issued on the same day, indicated that thiswould be done because the objections are also thesubject ofthe unfairlabor practice charges inCase I I-CA-362011THE LABORORGANIZATION INVOLVEDRespondent admits, andIfind, that TextileWorkersUnion of America, AFL-CIO,isa labor organizationwithin themeaning of the Act111.THE ALLEGED UNFAIR LABOR PRACTICESA. SomeBackgroundFactsand Some Details as tothe Issues HereinThe Union launched its organizational campaign amongRespondent's employees on March 13 It was on that datethat the Union distributed its first handbill to theseemployees. Plant Manager Profio became aware of thisdistribution very promptly and he responded thereto bymaking a speech to his employees on the following day inthe plant, giving it three times, i.e., once to the employeeson each of its three shifts. According to Profio, "since theCompany had never stated any opinion on the Union inanyway whatsoever, [he] just made it clear, theCompany's opinion on unionization, by giving a speech totheemployees "TheUnion'scampaign thereafterconsisted,inter alia,of additional leaflet distributions,some of which were used to announce union meetings, oftheholdingof such meetings, of solicitations forsignatures on authorization cards for the Union, and ofseeking recognition from Respondent as the bargainingrepresentativeofRespondent'sproductionandmaintenance employees. In the latter connection, theUnion sent to Respondent by registered mail on April 18a letter asserting that it represented a majority of suchemployees and requesting recognition, which letter wasapparently received by Respondent on April 20; in theinterim, on April 19, the Union filed its petition for anelectionamong these requested employees with theRegional Director for Region 11, which eventuated in anelection on June 27, as heretofore foundThe evidence adduced with respect to the allegedinterference, restraint, and coercion pertains to certainaction by Respondent with respect to terms and conditionsof employment, and to certain conversations, between anadmitted supervisor and an employee in each instance,during which the employee involved was allegedly eitherinterrogatedconcerninghisunionsympathiesandactivities, or threatened with loss of job for engaging insuch activities, or solicited to report to Respondent on theunion sympathies or activities of other employees. While anumber of the statements attributed to the aforesaidsupervisors are controverted by their unqualified denials,Respondent does, with respect to the conduct attributed toPlant Superintendent Hepburn, which he admits, in part,concede in its brief that it cannot justify the actions ofMr. Hepburn "in soliciting reports ofunionmeetingsfrom employee Johnson" and that "it [does] not questionthe illegality of his inquiries of Johnson." And with regardto the above mentioned action with respect to terms andconditions of employment, Respondent admits that, asalleged, it announced and put into effect a general wageincrease to all employees; announced and made effectivean increasein insurancecoverage for all employees, andinstituted the practice of placing written absence and tardy 368DECISIONSOF NATIONALLABOR RELATIONS BOARDreports in employee personnel folders; it denies, however,that any such action was vulnerable under the Act.BThe Specific Allegations of the Complaint, asAmended, and Conclusions Thereon1.The 8(a)(I) interrogationEmployee Thomas Lee Stamper testified that on theday following one of the union meetings,' he was in theofficeofLloydDennis,theplantengineerandmaintenance supervisor, in order to obtain something heneeded on his job, when a conversation took placebetween Dennis and him about the Union. Stamper didnot know who initiated the conversation, but he testifiedunhesitatingly that, at one point, Dennis asked him howthe union meeting went. To this, he replied that heattended the meeting in order to find out the other side ofthe story, having already heard "some of Mr. Profio'sside."Also,accordingtoStamper,Dennisaskedsomething like "why do you guys need a union or want aunion?,"and said something like "you don't need aunion," and that he, Dennis, felt this way because he hadworked "for them" before and there was "a lot of mess "With respect to the foregoing, Dennis denied everengaging insuch a conversation, but admitted that he hadspoken with Stamper about the Union "several times "Dennis recalled one occasion when Stamper was in hisoffice and asked him what he thought about the Unionand Stamper then said that he was sorry he "ever gottangled up in it " To this, he replied, "Well, it might bethat a lot of you might be sorry"; and, when pressed byStamper as to what he meant, he told Stamper what hadhappened to him because he was active in a union whenhe workedin a plant inSalisbury, North Carolina, about15 years ago, namely, that when he went to apply foranother job "people would ask him, `where did you worklast'and when he would tell them, they would say, 'I'msorry, I don't have any openings.""It is apparent from the testimony of both Stamper andDennis that they are in accord as to the fact that aconversation between them concerning the Union tookplaceinDennis'office and that, in the course thereof,Dennisreferred to his own union activity at another plantand to the repercussions employment-wise to himselftherefrom. Their testimony is, however,not inaccord astowho initiated the conversationand astowhetherDennisdid, in fact, inquire as to how the union meeting ofthe night before went. As to the former, Stamper did notremember who initiated the conversation, whereas Dennisstated affirmatively that it was Stamper; and, as to thelatter,Dennis denied Stamper's testimony attributing theinquiry to him I am persuaded, however, that the truthlieswith the testimony of Stamper, who impressed me asa forthright witness and one given to understatementrather thanexaggeration,and as more reliable thanDennis I therefore conclude, and find, that irrespective of'Although Stamper did not fix the date, I am satisfied,on the basis ofthe entire record,that this occurred sometime during March or April, andI so find'Dennis testified,in this connection,that other employees came to hisoffice forwork-connected reasons and asked him questions about theUnion and that he would, in many instances,tell them the same as theabove, except that he told only Stamper that hemightbe sorry based onthe experience he, Dennis,had hadAs appears hereinafter,Dennis discussed his above experience withemployee Wayne Johnson in the course of commenting to Johnson on thefact that Johnson's wife was then distributing union leaflets in front of theplantwho introduced the union-related discussion, it was Denniswho first raised the matter of theunion meetingthe nightbefore and inquired as to how the meeting went; that healso inquired further as to why the employees wanted aunionand sought to dissuade Stamper fromengaging inunion activity by pointing to what he claimed was his own"mess[y]" experience. In all these circumstances, I ampersuaded, and find, that this interrogation of Stamperconcerning what happened at a union meeting, since itoccurred in a context of similar interrogations, as foundhereinafter, and since it was underscored by an attempt toinstillfear in Stamper that his union activity mightdisadvantagehim,exceededpermissiblebounds andconstitutedinterference,restraint,andcoercioninviolation of Section 8(a)(1) of the Act.Employee George Byrd testified that, about a monthbefore the the election on June 27, Dennis approachedhim at his place of work during working hours and askedhim whether he had any of thoseunioncards, that hereplied that he had some in his car, which was thenoutside the plant; and that, at Dennis' request, he then gota card from his car and gave it toDennis.Dennis'testimony concerning this episode corresponds closely tothat of Byrd, except that he added that Byrd asked himwhether he wanted to sign the card, that he replied "nothardly," and that he then walked away with the card Itherefore find that Byrd's testimony, as expanded abovebyDennis,establishesallthat transpired.AlthoughDennis denied that he knew at the time that Byrd hadunioncards, I am satisfied from the entire record and thelogic and probabilities of the situation that he did havesuch knowledge I therefore do not credit him in thisregardNor do I find credible his further testimony thathe wanteda unioncard because he had a copy of a unioncard and wished to compare them Rather do I infer, andfind, from the entire record thatDennisdid not, in fact,have any need for the card, but resorted to this device inorder subtly to pressure Byrd in hisunionactivity,bymaking him aware of Respondent's knowledge of thatactivity. I therefore conclude and find that this conduct ofDennisexceededpermissiblebounds and constitutedinterference, restraint, and coercion by Respondent inviolation of the ActAccording to the testimony of employeeWayneJohnson, a couple of weeks before the election, Dennisand he had a conversation at his place of work, which wastriggered by the fact that his wife was then distributingunion handbills outside the plant. He testified to thefollowing in this connectionDennis asked him whetherhiswife was outside helping to pass out handbills and heacknowledged that she was. Dennis then said that hethought that he, Johnson, "had bettersensethan to getmixed up like that"; and followed this with an account ofhisown experience with a union,' namely, that he got"involved with the Union" at that plant and it took himover 5 years to live it down, that after leaving that plant,he could not get employment; and that although he cameto the Sanford, North Carolina, area in order "to getaway from it," he could not do soDennisthen added thathe would hate to see this happen to Johnson,explainingthat if Johnson were to quit or lose his job and gosomewhere else to look for another job and a prospective'According to Johnson, Dennis referred to a job he had in Virginia atthe timeHowever, Dennis testified that he then mentioned a plant inSalisbury,North Carolina,where he was once employed I find thatJohnson was in error in this respect and that the reference by Dennis was,as he credibly testified in this respect, to the time when he was employed in SANFORD FINISHING CORPORATION369employer called Mr. Profio about a recommendation andfound out that Johnson had been associated witha union,theprospective employer would not hire him 'Withrespect to the foregoing, Dennis admitted that, on theoccasion in question he did inquire of Johnson as towhetherhiswifewas then handing out handbills.However, his testimony with respect to the remainder ofthe conversation revealed some differences with that ofJohnson and was as follows: When Johnson identified theindividual involved as Johnson's wife, he replied that hehopedMrs.Johnsonknewwhat she was doingThereupon, Johnson asked what he meant by this remark.To this, he answered by recalling an occasion about 15years ago when he "got tangled up with the union,handing out handbills at the place where [he] wasworking,"' that a strike was called by theunion, in whichhe participated, and that about 3 months after the strikewas over he went out to look for another job and "thisseemed to follow [him] everywhere [he] went to ask for ajob," and that it took him "a couple of years to get overit."Dennis also denied that he "mentionedWayne[Johnson]anywhere in [his] conversation, other thanspeaking about his wife handing out handbills."In appraising the testimony of Johnsonand Dennis, Iregard as significant the following (1) Mrs. Johnson wasnot anemployee of Respondent, (2) according to Dennis,he had met Mrs Johnson not too long before that and didnot know whether she was employed elsewhere at the timeor was just a housewife, (3) Dennis made no claim that hemade this inquiry of Wayne Johnson because he wasconcerned about Mrs. Johnson's economic welfare; and(4) his asserted reason that he made this inquiry of WayneJohnson only because he was surprised to see Mrs.Johnson distributing leaflets appears contrived, and I donot credit it. In all these circumstances, including the factthat Johnson impressed me as amorereliablewitnessthan Dennis, and the further fact that I credit Johnson invirtually all those instances where his testimony and thatof Dennis differ,' I conclude, and find, that the inquirywas calculated to, or tended to, convey to Johnson that hewas answerable for his wife'sprounionactivity and thatshouldhe,atany subsequenttime,quitor leaveRespondent's employ and seek employment elsewhere, hiswife'sunionactivitywould be attributed to him andpassedalongto any prospective employer who askedRespondent for a recommendation concerning him.Accordingly, I find that this interrogation by Dennis,accompanied as it was by an attempt to instill in him thefear that his wife's prounion activity might affect hischances of employment elsewhere in the future, exceededSalisbury, North Carolina'At one point,also ondirect, Johnsonhad Dennissaying that Johnsonhad such agoodjob thathe would hate to seeJohnson lose it And, oncross, when asked whether Dennis ever told himthat hewould lose his jobif he persistedin any unionactivity,Johnson answered,"the only thing hesaid,he would hateto see me losemy job,he thought a lot of me " I ampersuaded,and find, however, that the logic and probabilities of thesituation wouldtend to support a finding that the versiongiven by Johnsonin the text of thisdecisionis the trueversion andthat the other versions ofwhatDennis saidon this specific point, whichDennis denied, wereexaggerationsby Johnson This is sobecause thetotality of the remarksattributed by JohnsontoDennis establish,Ifind, thatDennis was thenreferring to his own situationas an objectlesson to Johnson, and wasasserting,in that connection,only that,due to his unionactivity, he couldnot finda job after he left his employment in Salisbury, North Carolina,and I see nobasis for finding that the remarks attributed by Johnson toDennis concerning his past experience impliedthat he wasdischarged atthat timebecause ofhis unionactivity.'Dennis also used the term"messed up,"in the courseof his testimonypermissible bounds and constituted interference, restraint,and coercion by Respondent in violation of Section 8(a)(1)of the ActJohnson was also involved in a series of conversationswith Plant Superintendent Johnston Hepburn concerningtheUnion.Johnson testified, in substance, to thefollowing: The first of these conversations occurred afterhe had attended a union meeting for the first time, themeeting being either the second or third one held by theUnion. Hepburn approached him at his work station' andasked him how he felt about the Union His response wasthat he was uncertain. During the ensuing conversation,Hepburn asked him to go to the next union meeting andlethim,Hepburn, know who was there. He agreed anddid attend the next meeting. There followed anotherconversation at his work station in which Hepburn wantedto know whether he had gone to the meeting and howmany people were there. He supplied Hepburn with thesedetails and Hepburn then inquired as to the names ofthose in attendance. Thereupon, he called out the namesandHepburn repeated each name after him. At theconclusion of this, Hepburn said, "You mean Asa Loganwasn't there?" and he answered in the negative. Hepburnthen sought assurance from him as to whether he wastruthful, and was on Hepburn's side, and he gave a "yes"answer. After an interval of about a week, he was calledtoHepburn's office.Hepburn inquired whether he wasstillon Hepburn's side and whether he was going to theunion meeting that evening. He answered both questionsin the affirmative. Hepburn made clear to him that "he[Hepburn] had to know what was going on " He attendedthemeeting and there followed another conversationbetweenHepburn and him at his machine and, again,Hepburn wanted to know who was there and how many;and he, in turn, furnished Hepburn with the informationsought. At this point, Hepburn told him that he, Hepburn,was going to give him his telephone number so that hecould call Hepburn and Hepburn would not have to cometo him during the day so that "the guys wouldn't getsuspicious."Hepburn, thereupon, called out his telephonenumber and he wrote it down on a sample ticket '0 Heattended the next meeting but did not call Hepburn afterthe meeting that night. The next day Hepburn came up tohim in the plant and wanted to know whether he hadattended the meeting. He replied that he had attended butthat his wife "was strictly for the Union" and that hecould not talk Hepburn then wanted to know whether hewas being truthful and whether he was still on Hepburn'sside.He answered that he still was. The sequel to thisconversation was another one about a week later, on theday after the next union meeting. Hepburn came to him athismachine and asked him whether he had gone to theunion meeting the night before. Although he had, in fact,attended, he answered Hepburn in the negative.As to all the foregoing, Hepburn admitted thatJohnson's testimony was "partially correct." An analysisof Hepburn's testimony reveals the following: As to thelocale of these conversations, his testimony differed fromthat of Johnson with respect to the first conversation,'Except as indicated in fn6, supra'According to Johnson,employee George Jones was 4 or 5 feet awayfrom both of them at the time"The sample ticket is in evidenceas G C Exh 15Johnson placed employee Jones nearby at his machine at the time Jonestestified,in this connection, that he once saw Johnson writing, whileHepburn was at Johnson's place of work,and that Johnson then told himthat "this isMr Hepburn'sphone" Jones identifiedG C Exh 15 asbearing the number to which Johnson referred 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he placed in his office as part of a meetingrequested by Johnson in order to discuss a personalmatter."As to the matter of soliciting reports of thevarious union meetings, he testified, on the one hand, thatJohnson sought his advice during the first conversation asto whether he, Johnson, should attend a scheduled unionmeeting;and that he took a neutral position andanswered, "I can't advise you, but if you do attend themeeting you may know more about what's going on thanifyou do not attend" On the other hand, it was histestimony,thaton two subsequent occasions whenJohnson told him that there was a union meeting comingup,he inquired and learned from Johnson that he,Johnson, planned to attend, and he thereupon said, "Iwould be interested to know who's there?", he alsoadmitted that, at one point, he gave Johnson his telephonenumber, as Johnson testified, but he could not recall thecircumstanceswhich caused him to do so. And withrespect to ascertaining what went on at these meetings, hetestified that Johnson volunteered this information as totwomeetings but that, on two separate occasions, heasked Johnson whether he had attended a union meeting.Itwas also his testimony that, during one postmeetingconversation, he asked Johnson, as the latter testified,whether employee Asa Logan had attended that unionmeeting.Ihave heretofore indicated that Respondent has, in itsbrief,made several concessions with respect to the aboveThus, Respondent admits therein that "Hepburn admittedthe general story" deriving from Johnson's testimony, andthat, in substance, the record establishes that Hepburn didengage in solicitation of reports of union meetings fromJohnson; and it also states that it "[does] not question theillegalityof his [Hepburn's] inquiries " In view of this,and since I am satisfied that Johnson was a more reliablewitness than Hepburn, I credit Johnson's testimony andfind that these several conversations occurred in themanner testified to by him. Accordingly, I conclude, andfind, thatHepburn solicited Johnson to engage insurveillance of union meetings and to report back to him,and that, in the course thereof, he interrogated Johnson asto whether he was going to a given union meeting, as tohow many attended that meeting, and as to who wasthereAnd I conclude further, and find, that by thissolicitation to engage in surveillance in its behalf, by theresulting surveillance, and by these acts of interrogation,Respondent interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act.Also to be considered, in connection with the findingsjustmade, is the allegation of the complaint, as amended,that JosephMatthews was unlawfully interrogated byDale Copley, the dye house supervisor. Matthews testifiedthat, on the day after the firstunionmeeting,Copleyasked him at the plant whether he had attended thatmeeting, and that he answered in the affirmative. Copley,however, denied making any such inquiry. Since Matthewsimpressed me as a more reliable witness than Copley, andsince the likelihood of this episode is underscored by thefact, as found above, that Plant Superintendent Hepburnwas, contemporaneously therewith, making a determinedeffort to find out,inter alia,who was attending unionmeetings,IcreditMatthews and find, in all thecircumstances, that Copley's act of interrogation was partofaplanbyRespondent to interferewiththeorganizationalrightsofitsemployeesandthat"He testified also that there might have been a second conversation inhis office but he was not sureRespondent thereby also violated Section 8(a)(1) of theAct2.The 8(a)(1) in Respondent's actions concerningterms and conditionsof employmenta.The acceleration of training program increasesRespondent's policy in respect to the pay of newemployees had, in the past, been to hire them at thestarting pay for their particular classification and to grantthem three hourly raises during the first year of theiremployment, namely 5 cents in 3 months, 8 cents afterthree more months, and another 5 cents I year after theirentry on duty, so that with the last raise they achieved,through these increases totalling 18 cents, top pay in suchclassificationItwas also the policy of Respondent togrant general or across-the-board wage increases fromtime to time" and this would, of course, result in a changein the top pay in each classification, as did any changes inthe Federal minimum wage.On April 19, Respondent posted the following notice,which was signed by Samuel C. Profio, as plant manager,on the bulletin board located at the time clockATTENTION: ALL EMPLOYEESTodaywe put into effect pay increases to approximatelysixteen(16) employees.Thesewere increases in line withthe regular policy of this companyin upgrading newemployees.Some of you have inquired about a general increase.This is to notify you that during the month of June1968, we will put into effect a substantial pay increase,following our general policies of the past."Itisthe testimony of Profio that among the 16employees so benefited were some who were getting anaccelerated rather than a regularly scheduled trainingraise; and further that,notwithstanding such acceleration,one or two, at the most,obtained their regularly scheduled3-month or 6-month increase thereafter,at the time whenitwas initially scheduled to be paid.Also in thisconnection,Profio testified that there were two otheroccasions thereafter in which,although no notices toemployeeswereposted thereon, accelerated trainingincreases were granted to some employees and regularlyscheduled training increases were granted to others, andthat 12 to 15 employees benefitted from such accelerationas a result.Helpful in understanding what happened inactual practice during this period is the credible testimonyof employee Robert Gunter as to his wage experience.Thus,he testified,as follows: He was hired on December26, 1967, at $1.50 an hour, with the plan of progressionbeing a 5-cent raise after 3 months, an 8-cent raise after 3more months, and a 5-cent raise after 6 more months.However, his starting rate was actually$1.60, because theminimum wage had increased in the interim He got hisfirst raise,as scheduled,onMarch 26, 1968.Thereafter,he received two accelerated training increasesinApril,one early in the month and the other toward the end ofthe month."He also received a general wage increase of10 cents per hour before the election,with the result that,as of September 18, the date of the hearing herein, and"The intervalsbetween suchgeneral increases are discussed hereinafter"The discussion immediatelyhereinaftershallbedirectedonly to thefirst paragraph"According to Gunter,he got thefirst raise in April, the day after a SANFORD FINISHING CORPORATION371about 9 months after he was hired, he was earning $1.88per hour, the top pay for his classification, as increased bythe above mentioned general wage increase.A critical consideration in respect to the aboveaccelerated training increases is the date of its inceptionitwas Profio's testimony that he had been giving thoughtto accelerating these training increases "from the middleof 1967 as a means of checking the heavy employeeturnover at the plant; that he made a start in such aprogram late in 1967 with one such acceleration and with1or 2 more, early in 1968; that he began thereafter toaccelerate "all the way," and that by the middle of Julyor the first of August the program was "fully underway."However, reflecting on the truth of the foregoing is thefollowing.On March 14, 1968, during the course ofdelivering his antiunion speech to his employees, Profiosaid to his employees, "as you know we have a system ofwage increases built into our training program in whichyou receive a total of 18 cents inside of one year " And inthe April 19 notice to employees, Respondent spoke of theincreases to approximately 16 employees as "being in linewith the regular policy of the company in upgrading newemployees " And further, the second paragraph of a letterdated June 18 from Profio to the employees in whichProfio undertook to answer prior union handbills, refersto the raise in April to 16 employees in the following way."in April, we raised 16 employees, new people whom wehad promised increases after they had worked awhile -just as we have always done for our new employees." Asto the above, when asked, during cross-examination, toexplainwhy no mention was made of the acceleratedtraining increases in any of these disseminations, Profiosought, in effect, to minimize this omission by answeringthat these statements were not correct only insofar as afew employees were concerned. It is significant, too, thatProfio testified, at one point, that he did not notifyemployees prior to April 19 that they were to get trainingincreases on an accelerated basis, and, at a later point,thathisprior testimonywas incorrect since he didsometimes tell new employees prior to April 19 that theywould receive such increases. And, finally, while Profiotestified that he had granted one accelerated increase latein 1967 and one or two early in 1968, he was, as the latterindicates, not sure as to the exact number involved, nordid he detail who they were or the dates of such action.In all these circumstances, it is apparent, and I find,that, although Respondent never formally announced, ormade clear, to its employees that it was putting into effecta policy of accelerating the training program increases fornew employees, it nevertheless did initiate such a policyand put it into effect on April 19.'S This avoidance of anydirect or tangible manifestation of the effectuation of achange in conditions of employment, when viewed againstthe setting of an active organizational campaign by theUnion, strongly suggests that Respondent acted as it didin order to reap the benefits therefrom of undercutting theUnion and at the same time to lessen the chances ofdetection by the Union and of the consequences under theAct which might ensue from such detection In any event,apart from the foregoing, I am persuaded, even grantingthatRespondent was troubled by heavy turnover amongnew employees since about 1967, that, but for the adventof the Union and the momentum of its organizationalcampaign,Respondentwouldnothavealtereditsreprimand from his leadman, Junior Scaggs,about the quality of the cloththat he was turning out,and when he got the next one he was told bysupervision that his work was satisfactoryestablishedpolicyontrainingprogram increases.Accordingly, I conclude, and find, that Respondent madethis change in conditions of employment of new employeesin order to defeat the Union in violation of Section 8(a)(1)of the Act.'°bThe granting of a general wage increase on June 7to be effective on June 10,aswell as anincrease inhospital coverage to be effective on June 15The pattern of general wage increases betweenFebruary 1965 and the instant general wage increase hasbeen, as followsThere have been two wage increasesannounced each year, to take effect in about a monthafter the announcement; however, only once has therebeenaduplicationofthemonth in which theannouncement was made. Thus, increases were announcedinFebruary 1965, July 1965, March 1966, September1966,February 1967 and December 1967. As to theamounts, the first four general wage increases were eachfor 5 cents an hour, the next one was for 8 cents an hour;and the last one, which was effective on January I, 1968,was for 10 cents an hour.The instant general wage increases was announced, inspecific detail, on June 7 to take effect 3 days later onJune 10. This announcement must be viewed,inter alia,against the following backdrop In his speech to theemployeesonMarch14,Profioreviewedtheabove-mentioned general wage increases since 1965 andtold them that Respondent has been working on a jobreclassification program which will call for evaluating andrating each job, that there probably will be aninitialincreaseforeveryonewhen this program becomeseffective;and if, and when, further increases are to begiven, new evaluations will occur; and, further, that thedetails,whichare still beingworked on, will be madeknown to the employees by letter "in a few days " Thefew days were, however, shortened to one day thereafter.Thus, under date of March 15, Respondentsenta letter toitsemployees in which it referred to the last increasewhichwasmade effective on January l and posedquestions to them as to "what the story of the future" wasgoing to be, and whatwas goingtohappen to eachemployee, and when the nextgeneral increase was tooccur? The letter then proceeded to answer these questionsby saying that "within the next few months," areevaluation of each job classification was to take place soas to bring the various classifications up to industrystandards; that once a job rate is established for theparticular job each employee is performing, an evaluationby supervision of each employee will follow, which is tocover such items as absenteeism, attitude, tardiness,quality and quantity of work; and that based on suchevaluation they either will or will not receive a wageincrease, with the understanding that an employee who ispassed over will again be considered, if he corrects hisshortcomings, for an increase at the next review andevaluation. The next communication to the employee wasthe April 19 notice, which has been set out heretofore in"Since Profio was,ingeneral,not a reliable witness and since histestimony concerning a few accelerated training increases prior theretolacked specificityas to date and the name of the employee involved, 1 donot credit this testimony and find that this program was actually launchedon or aboutApril 19 whencertain accelerated increases were put intoeffect,albeittheywere announced as being "in line with the regularpolicy "Indeed, Profio acknowledged at one point in his testimony thatthe policy changed between thedate of hisspeech on March14 and April19"SeeN LR B v Exchange Parts Company,375 U S. 405 372DECISIONSOF NATIONALLABOR RELATIONS BOARDfullTherein, Respondent purports to answer inquiries ofsome of the employees as to a general increase, by saying,"this is to notify you that during the month of June 1968,we will put into effect a substantial pay increase, followingour general policies of the past." The specifics of thepromised wage increase were then announced on Friday,June 7, along with an increase in the daily hospitalcoverageundertheexistinginsurancepolicyforemployees,byposting the following notice on theemployees bulletin board in the plant:To All Production and Maintenance Employees:InApril,we announced a general increase to be putinto effect in JuneWe are pleased to announce thatbeginningMonday, June 10, a general pay increase of10centsperhourwillbecome effective for allproduction and maintenance employeesYou will recall that in January, 1968, you received ageneral increase of 10 cents per hour. The Januaryincreaseand the new increase effective next weekamount to a total increase for this year of 11%For some time we have been working with ourinsurance company in an effort to furnish you betterinsurance coverageWe also are pleased to announcethateffectiveJune 15, 1968, your daily hospitalcoverage for you and your dependents will be raisedfrom $8.00 per day to $14 00 per day. This increase willnot result in any increase in your weekly insurancepaymentsWith respect to the above increase in insurancecoverage, there had been no prior notice to employees of acontemplated increase in such coverage. While insurancecoverage was mentioned in the speech delivered to theemployees by Profio on March 14, it consisted only of thestatement: "We have up-graded our insurance program."This theme of having upgraded the insurance programover the years, although contrary to the fact, was repeatedshortlyafter the above June 7 announcement of thegeneralwage increase and the increase in hospitalcoverageThus, under date of June 14, Respondent sentanother letter to its employees, under Profio's signature,inwhich it stated its opposition to having a union in theplant and sought to dissuade employees from voting fortheUnion in the upcoming election on June 27,mentioning, among other things, not only that, "we haveput in a pay raise every few months," but also that "wehave increased our insurance coverage steadily."Itisthe position of Respondent that the foregoingaction as to a general wage increase and an increase ininsurance coverage had its genesis in January Thus,Profio testified that when he put the January I wageincrease into effect, "[he] made plans not only for futurepay raises, but for increased hospitalization on the nextgo-around, a general across the board increase." However,it is apparent, and I find, that these plans were, at best,only in their preliminary stages at that time. Thus, Profiotestified further that he had the Hospital Care AssociationofDurham,NorthCarolina, the insurer, rework theemployees' group insurance plan in May and November1967, and he followed this up by a letter dated January 6,1968, toMr D'Amico, the comptroller of Respondent,withoffices in Fall River,MassachusettsThe letter,which is in evidence as Respondent's Exhibit 8, reads asfollows:DEAR MR. D'AMICO,Ibelieve the time has come for us to review thebenefits of our Hospitalization benefits.The daily rate of Wards in Sanford is now $14 00Do you think it would be advisable for us to reviseour plan9Ihave a copy of the leaflet I am sending to you, wemay discuss this on the telephone the next time we aretalking.Istrongly suggest that our next increase, which willbe sometime in June, should include an increase in ourHospitalization Benefits.(Signed) SamIn addition, Profio testified that the letter started "theseeking of permission" and "in April or May when all ofthe facts were presented, this was when the package wasmade up by Mr D'Amico, who, in turn, discussed it with[Respondent's president]Mr Ricci " This makes clear,and I find, that the "package" was completed during theintervalbetweentheApril19and the June 7announcements And this is underscored by the following(1) the March 14 speech and the March 15 letter made nomention of a general wage increase in June or of anaccompanying increase in insurance coverage, instead itreferred to a wage increase whose timing was contingentupon the completion of a reclassification program andupon each employee qualifying therefor on his own, underthe criteria announced in the March 15 letter " (2) theApril 19 notice, while promising a general wage increaseomittedmention of any of the specifics of such anincrease and did not refer to any prospects of an increasein insurance coverage Profio's explanation for announcingthen, in general terms, a pay raise for June, under theabove inconclusive state of affairs, was that he acted afterhe had consulted with counsel. Thus, he testified that hespoke to counsel on April 18, telling him that he"normally give[s] a pay raise every 6 months" and "[hehad not] heard anything from the Union", then heinquired of counsel as to what to do, and he then postedthe notice between 8 and 8 30 the following morning.While I cannot find, on this record, either thatRespondentwas aware, on the day of its claimedconsultation with counsel, that the Union had on that daydispatched a registered letter to Respondent requestingrecognition," or that Respondent was aware, at the timeof the posting on the following day, that a representationpetitionwas already filed or about to be filed in CaselI-RC-2718herein,thereneverthelesswerethesecoincidences.And (3) when the specifics of the wageincrease were announced on Friday, June 7, along with theincrease in insurance coverage,Respondent took theunprecedented step of putting these increases into effectalmost forthwith rather than within a month, as formerly,- making the general wage increase effective on June 10,with only a weekend intervening, and making the increasein insurance coverage effective within 8 days. I note, inrespect to the June 7 notice, another coincidence, namely,thattheRegionalDirector issued hisDecisionandDirection of Election in Case II-RC-2718 on that veryday, although, here, too, it cannot be found, on thisrecord, that Respondent was aware thereof on that date,or that it received a copy of that decision before June 8With respect to the timing of the June 7 announcement,Profio explained that he selected that date to announcethe increases because "[he] had promised a raise on [his]April 19 notice, [he] getting worried, [he] again notified[his]attorney, and as a result of this call [he] put it up"This reclassification program had not been completed as of the time ofthe hearing"As already found, Respondent received theletter onApril 20 SANFORD FINISHING CORPORATION373immediately to keep it as far away from the election aspossible, so it wouldn't be coercive." This explanation,however, impliedly concedes that the asserted concernwas over a promise of a wage increase and not over anincrease in insurance coverage Indeed, no promise as tothe latter had theretofore been made to the employees.And as to the twofold reason given for the wage increase,namely, the prior promise and the impending election,only the latter reason is, I find, solidly based. Thus, as ofApril 19, the commitment concerning a general wageincrease had not yet been finalized as to amount and as toan effective date in June. And even assuming, contrary tothe evidence herein, that prior general wage increases hadoccurred at regular intervals of 6 months, the effectivedate of the instant wage increase anticipated the 6 monthperiod following the January 1 increase by about 3 weeks.Inallthese circumstances, including the fact thatorganizational activity had reached its culmination at thetime and an election was then already, or about to be,directedby the Regional Director for the EleventhRegion, I infer, and find, that Respondent, in announcingon June 7, and precipitately putting into effect thereafter ageneralwage increase and an increase in insurancecoverage, acted,not inaccordance with any past practiceor pursuant to any firm commitment to its employees, butinorder to influence the choice of its employees in theforthcoming electionAccordingly, I conclude, and find,furtherthatRespondenttherebyinterferedwith,restrained,and coerced its employees in violation ofSection 8(a)(1) of the Act"c.Putting intoeffect a newpractice as to employeeabsences and tardinessIt is admitted that "during the early days" of theorganizational campaign, i.e., around April 1, Respondentchanged its method of keeping attendance records of itsemployeesBeforeApril I, Respondent followed theprocedure of making a notation on the back of anemployee's "employment card" of any absences by him; itapparently kept no record of his tardiness. Thereafter,Respondent instituted the practice of having supervisorsfillout reports as to both employee absences andemployee tardiness and the reason given therefor by theoffending employee on a specially prepared "AbsenceReport and Tardiness Report" and then the supervisorwas to place such report in the personnel file of thatemployee in some instances, the report was filled out bya supervisor in an employee's presence. According to thetestimony of Profio, he was having a "tremendous"amount of employee absenteeism and tardiness prior to,and during, the early days of the campaign and even hademployee complaints on these matters. He testified furtherthatsincethecompany records thereon were veryinaccurate, he got in touch with counsel and told him oftheemployee lateness, of machines stopped, and ofemployees being angry because they had to work in placeof someone else, he also indicated to counsel that "[he]must do something during the campaign, or [he is] notgoing to have a plant left." He thereupon devised thecombined absenteeism and tardiness report mentionedaboveAlso according to Profio, (1) the report is not adisciplinary action form and no disciplinary action has"SeeN LR B v ExchangePartsCompany,supra,alsoseeBurkleyEnvelope Company.165 NLRB No. 17The Brearley Companycase, 163NLRB No 84,relied uponby Respondentin this connection,isclearlydistinguishableon its factsever been taken thereon; "it is an office clerical record","(2) the report had "very little effect" on whether a newemployee received a training program increase, and (3) ithad nothing to do with promotions or general wageincreases because the reclassification program had not yetbeen completed and the criteria for qualifying for a raisethereunder (which criteria, according to Profio's March 14speech and March 15 letter to the employees, were toincludeabsenteeismand tardiness)werenotthenapplicableSince it does not appear that the change inRespondent's existing record keeping practices as toemployee absences and tardiness imposed more strict orarduous working conditions on its employees and sinceRespondent's asserted reasons for such change standuncontradicted on the record and are not vulnerable underthe Act, I am unable to attach any overriding significanceto the fact that the timing of this change coincided withthe early stages of the Union's organizational campaign.Under all these circumstances, I find that the record failsto preponderate in favor of a finding that, by such change,Respondent violated Section 8(a)(l) of the Act. It followstherefore that the complaint, as amended, has not beensustained in this regard.d.The no-solicitation rules and their applicationRespondent admits that in 1965 or 1966 it posted in theplant a rule against solicitation of any kind on companyproperty by employees" and that this rule was replaced,on advice of counsel, in the latter part of March or thefirstpart of April with a new rule. This new rule whichwas posted on "the manager's bulletin board,"" providedthat "There is to be no solicitation, subscription orcollections of any kind in the plant, during working time."It is stipulated that, up to the time that the Unionbegan its organizational campaign, i.e , under the old rule,allkinds of collections, betting pools and gambling poolswere taking place on plant premises and some of thisactivitywas during working hours." It is apparent fromthe record, and I find, that Respondent had knowledge ofall the foregoing. It is further apparent, and I find, thatsolicitation during working hours is still going on underthe new rule with the knowledge of management. Thus,there is testimony by Profio that the new rule was beingapplied no differently from the old rule And, employeeStamper testified credibly that betting pools amongemployees based on the numbers on their respectiveweekly paychecks was still going on in July, as in the pasttwo years. However, in regard to solicitation in behalf oftheUnion, the record shows, and I find, that, after thenew rule was promulgated, Respondent prepared thefollowing statement of warning for use by supervisors anddistributed a copy to each supervisor "I understand thatyou have been bothering people about joining the Union,while they have been at work If you do it again you willbe fired immediately 1124'"No copy thereof was given to the employee involved, and he was showna copy only if he happened to be present while the report was being filledout by his supervisor"The complete text of the rule is not in evidence"As already found, the plant does have an employees'bulletin boardHowever, I am satisfied, and find, that both bulletin boards are located soas to afford employees ready access"This stipulation tends to refute Profio's testimony that under the oldrule employees were not free to engage in solicitation of any kind whilethey were punched in on the timeclock and I do not credit this testimony"A copy of thewarning statement is in evidenceas G C Exh 14 374DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Profio, this written warning was preparedby him sometime in May after he had received complaintsduring working hours from two employees to the effectthat they were being bothered about the Union and aboutsigning cards and after he had consulted with counsel withrespect to these complaints; he acknowledged also thatthere were two instances in which the warning was read byasupervisor to an employee.Admittedlyno suchstatementwas ever prepared for use in respect toemployee solicitation unrelated to the Union, which mightcome to the attention of a supervisor.With respect to the warnings referred to above, I shalltreat first with the warning to Stamper and then grouptogetherthewarningstoJonesandJohnsonPreliminarily, however, it would be helpful to sketch thedepartmental set up and the rules as to leaving one's placeof work and as to talking. Of the four departments, thedyeingand the finishing departments work straightthrough without any lunch period, whereas the others taketime out for lunch. Those who work straight through areallowed to eat a sandwich at their machines and, if time isavailable, to go to the canteen for food, beverages, etc.According to Profio, when an employee in the dyeing orfinishing department is eating a sandwich he is deemed tobe on working time because Respondent is paying for thattime, it was also his position that an employee who goesto the restroom at a time when he is not punched out onthe time clock is on working time during that periodWith respect to talking on working time, Profio testifiedthat employees are allowed to talk to one another if theyare at their work stations and their machines, whichoperate automatically,are running,but they may not doso if, for example, their machines have to be loadedWithparticular reference to the dyehouse, the machines thereinfor dyeing cloth are loaded at intervals varying from 4 to10 hours and, once the loading has occurred the functionof the employees is to sit there and watch four jigs, eachof which carries a roll of cloth, and see that they arerunning properly. Because the jigs on the machine mayreach a temperature of 120 degrees Fahrenheit, the areaaround the machines becomes quite hot and employees inthe dyehouse may leave their machines if they are runningand walk over to the door in order to breathe some freshair "Only if an employee spends "too much time" at thedoor will he be sent back to his machine." And withparticular reference to the finishing department, there aremachinesin itcalled calenders which are used to make thecloth soft, as well as tenter frames which are used fordrying the cloth An operator of a calender does not haveasmuch time to spare away from his machine as does ajigoperator in the dyehouse. This is so because thecalender carries a roll of cloth which is generally worthabout $10,000, and should a foreign object, like a piece ofsteel, get into the roll, it could cause considerable damageto the cloth by tearing it In addition to keeping carefulwatch of the calender, an employee on this machine cutsfrom time to time, a sample from the roll of the cloth onwhich he is working. He cuts between 4 and 6 samples aday. It is clear from the testimony of Plant EngineerLloydDennis that, before the union campaign, thecalender operators could use, and did use, either of twomethods to get the samples to the sampler in the samplearea which adjoins the finishing department 2' One methodwas to hang the sample on either of the two rackssuspended near the calender so that an employee from thesample area could come and get it. The other method wasfor the calender operator to take each sample to thesample area himself. During the campaign, calenderoperators Jones and Johnson, were told by Allen, theirsupervisor, that they were to use only the first mentionedmethod, under circumstances which are in dispute and willbe discussed at a later point.We turn now to a consideration of the evidence as tothe warning given to Stamper. Stamper worked as a jigoperator in the dyehouse dyeing cloth. According toStamper, the following incident occurred in the plantduring the organizational campaign. He left his machinerunning and was standingin front of the door. He stoppedan employee from another department, who was enrouteto the bathroom, and asked the employee aboutsigning aunion card which he had on his person The entireincidenttook2or3minutes.Shortlythereafter,PlantSuperintendent Hepburn called him into his office. There,in the presence of Dale Copley, the laboratory supervisor,Hepburn told him that he, Stamper, had been talking tosome other guys aboutsigning unioncards or somethingand "the nexttime[he]would be caught doing this, [he]would be fired."Z" Stamper identified the text of GeneralCounsel's Exhibit 14 as "something like" what HepburnsaidAccording to Profio, Stamper had left his workstation for the purpose of talking to the employee andthat his instructions were that "whenever a man left hisdepartment and was conductingunion business or signingofunioncardson company time, that they theemployees] were to be told what was written on [G.CExh 14] " I am satisfied, however, and find, that Stampertestifiedmore credibly than Profio did and that he did notleave his machine for the express purpose of conductingunionbusiness and that he stayed near the door within hisown department as he was permitted to do, when hediscussed the Union with the employee in question. I findfurther that he was, in fact, warned by Hepburn forsolicitingin behalf of the Union during a time when hewas properly away from his place of work and when theone solicited was on a rest break.'"They may, at times, take a patch which they have cut from the clothon their machines to the dyer's office for a match of shade, or they maytake the cut of cloth to a little dryer to be dried They may also go to therestroom or to the coke machine"Although employee Stamper testified that "close to the election" thispractice of leaving the machines changed,in that Plant SuperintendentHepburn and other supervisors"would get on us about being in the doorthey wanted us to stay around the machines,"the testimony of employeeGeorge Byrd, who worked on the same shift with Stamper as a jigoperator and was called as a witness by the General Counsel, was at oddswith that of Stamper It was Byrd's testimony that he experienced nochange in this practice after the union campaign started In thesecircumstances,Iam unable to find that the record preponderates in favorof a finding that the policy with respect to jiggers'leaving their machineschanged after the commencement of the union campaign"According toDouglasAllen,thefinishingsupervisor,"unless[employees] knew the jurisdiction of each supervisor they wouldn't knowwhere one department began and the other ended ""Hepburn testified that the employee approached by Stamper hadcomplained to Henry Allen,who was Stamper'ssupervisor,thatAllenreported this complaint to him, and that he then spoke to StamperHepburn could not recall whether he then had a copy of the preparedwarning notice,which is in evidenceas G C Exh 14In the light of the testimony of Profio, referred to immediatelyhereinafter, I find incredible Hepburn's testimony that the critical aspect ofthis incident was that an employee had complained and not that the subjectdiscussed was the Union"As already found, Stamper did not have a specific break or rest periodor lunch hour but took his breaks or ate when his work was caught up andmachines were running It is clear that it contravenes the Act to apply avalid no-solicitation rule to union solicitation by employees during breakperiods properly taken in a nonwork area, as was the case with Stamperon this occasion,and during rest periods,in a nonwork area, as was thecase with the employee solicited by him SeeWard Manufacturing, Inc , SANFORD FINISHING CORPORATION375As to the other warnings, it is not disputed thatemployees Jones and Johnson, the calender operators onthe day shift during the period of the organizationalcampaign and thereafter, were warned.about leaving theirwork area in order to deliver samples to the sample area.In this connection, a composite of the credible testimonyof Douglas Allen, the finishing supervisor, and JohnstonHepburn, the plant superintendent, establishes that Allenwas advised by Profio, in the presence of Hepburn, to giveJones the warning set forth in General Counsel's Exhibit14, because complaints had come to Proflo about Jones'going to other employees and bothering them concerningtheUnion while they were at work,'" and that becauseProfio told Hepburn, at the time, to be "sure this is takencare of proper," Hepburn accompanied Allen on thismission.It is significant in regard to the above that, althoughRespondent predicates the warning to Jones on a claimthat it had received complaints concerning his going intoother departments and bothering people about the Union,itadmittedly had no such comrplaint as to Johnson onwhich to base a warning to him. ' Allen's explanation foralso warning Johnson was that both men worked side byside and he decided that he did not want to confine oneman to the job and not the other. Yet, it does not appearthat Johnson was ever told that the warning to him wasunrelated to any objectionable conduct by him withrespect to the Union. Allen testified, in this connection,that while Johnson overheard him tell Jones that he didnotwant Jones in other departments bothering peopleabout the Union, he told Johnson separately to hang thesamples on the stick and not to go into other departments,but did not tell Johnson the reason for his being restricted.In these circumstances, including the fact that Allentestified that Profio instructed him to give the warning toboth of them, I find. that no distinction was, in fact, madebetween the warning to Jones and to Johnson and thatboth of them were told that Respondent did not wantthem going into other departments bothering people aboutthe Union.The General Counsel concedes, in effect, that the newrule which was promulgated in the latter part of March orthe first of April is presumptively valid.J2 However, it ishis further position that the rule is vunerable because itwas discriminatorily adopted and/or illegally enforced inan effort to defeatunionorganization in violation ofSection 8(a)(I). As to the illegal enforcement, the GeneralCounsel relies on the above discussed warnings bymanagement to employees Stamper, Jones and Johnson.It is well established that this presumption of validity ofthe rule itself can be overcome by showing that the rule,though limited to working time, was not promulgated infurtheranceof the employer's legitimate interests of152 NLRB 1270.Assuming however, contrary to my findings above, that Stamper'ssolicitationoccurred during working time, it would,inany event, beencompassedby myfinding hereinafter that Respondent violated the Actby applying its no-solicitation rule disparately with respect to,workingtime.'*Jones testified that he had discussions with Baker on various matterswhile delivering samples and that he had discussed the union campaignwith her for"maybea minute or2 or 3minutes."Jones could not recallwhether or not he asked Baker to sign a card."Allen so testified."A rule prohibiting union solicitation on company premised duringworking time is presumptively valid.(WaltonManufacturingCo.,126NLRB 696, enfd.289 F.2d 177 (C.A. 5);Stoddard Quirk Mfg. Co.,138NLRB615, 617.)servingproduction,order and discipline, but for thediscriminatory purpose of interfering with the employeesin the legitimate exercise of their Section 7 rights." In thisconnection, the record establishes, as I have found, thatthe new rule was not applied so as to curb the many kindsof collections, betting pools, and gambling pools that weretaking place under the old rule on plant: premises and alsoduring working hours. Further, Profio proceeded, withinthefirstmonthafteritspromulgation,whichpromulgation occurred shortly after the commencement ofunionorganizationalactivity,toapply the new ruledisparately in order to curb solicitation in behalf of theUnion during working hours. He admittedly prepared awarning statement of discharge for again engaging inunionsolicitation,which statement was to be read by asupervisor to any employee who was found to be engaginginunionsolicitationduringworking hours, and hedistributed copies of these warning statements to allsupervisors.He prepared no warning statements withrespect to other forms of solicitations during workinghours. And, as appears above, warnings concerning unionsolicitationwere, in fact, given by management toStamper, Jones, and Johnson. Noteworthy, in the latterconnection, is the fact that thereisnoclaim of anyprovocation by Johnson because of any solicitation by himduring working hours. In all these circumstances, I infer,and find, that the new rule, although limited to workingtime, was not promulgated in furtherance of Respondent'slegitimate interestsof serving production, order, anddiscipline,butforthediscriminatorypurposeofinterferingwith the employees' self organizational rightsunder the Act. Accordingly, it follows, and I find, that thepresumption of validity of the new rule has been rebuttedand that its promulgation violated Section 8(a)(I) of theAct."Ifind further, even assuming, contrary to the abovefinding,thatthepresumptionofvalidityinthepromulgation of the new rule has not been rebutted, thatthe new rule was applied illegally. Thus, Respondentinvoked the rule only in respect to solicitation in behalf oftheUnion during working hours, while acquiescing inother forms of solicitation, collections, betting pools, andgambling pools during such periods. In the case of Jonesand Johnson, Respondent coupled its warning to themagainst soliciting for the Union with a restrictionagainstgoing to the sample area, as formerly, to deliver samplesofclothfrom theirmachines.Significant,inthisconnection, is the fact that this restriction covered thepreelection period only. Thus, it is the credible testimonyof Johnson, in substance, that, since the election they haveresumed taking samples in person to the sample room,with impunity.JSUnder all these circumstances, it follows, and I find,that by such illegal application of its new no-solicitation"See, e.g., KingRadioCorp.Inc. v.N.L.R.B.,398 F.2d 14 (C.A. 10);United SteelWorkers ofAmerica,AFL-CIO v. N.L.R.B. [Luxaire, Inc.].393 F.2d 661;N.L.R.B. v. Electra Plastic Fabrics,Inc..381F.2d 374(C.A. 4);RevereCameraCo. v.N.L.R.B.,304 F.2d 162, 165 (C.A. 7)."See fn.33,supra;see alsoTheWilliamH. BlockCompany,150NLRB 341."DouglasAllen, thefinishing supervisor,impliedly corroborated thistestimony of Johnson, in part,by testifying as follows, on direct:Q. Do you findthat regardlessof yourchanges that the employeesrunning the calenders themselves are beginningto carrythe samplesagain?A. I think theyhave startedback.Of course we can't watch them allthe time.I think they are hanging some of them up and carrying someof them back too, I don't know. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDrule,Respondent interferedwith the rights of itsemployees under Section7 of the Actinviolation ofSection 8(a)(1) of the Act."Recommendations Respecting the ElectionFrom the foregoing findings, it necessarily follows thatthereismerit inobjections 1, 2, 4, and 5, which were filedby the Union to the June 27 election and which have theirrespective counterparts in the sustained allegations of thecomplaint, as amended, involving (1) the June 1968 wageincrease, (2) the June 1968 increase in insurance coverage,(3)certaincoercive statements that weremade toemployees by supervisory personnel on and after April 19,the date of the filing of the petition, and until the election,"and (4) the acceleratedtrainingprogram increases. As Ifind further that the foregoing conduct interfered with,and affected, the results of the election, I recommend thatthe election held on June 27, in Case I1-RC-2718, be setaside and a new one be directed, to be held at anappropriate time.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of their rightsguaranteed inSection7of the Act in the manner above found,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(I) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYAs I have found that Respondent engaged in certainunfair labor practices, I shall order Respondent to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the purposes of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,Irecommend that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their own, ortheir fellow employees', or their wife's union membership,activities, or desires in a manner constituting interference,restraint, or coercion, in violation of Section 8(a)(1) of theAct.(b)Soliciting employees to engage in surveillance ofunion meetings in its behalf, and through them engagingin surveillance of union meetings.(c)Accelerating the established time for payment oftraining program increases to new employees in order todefeat union organizational efforts among its employees,provided,however, that nothing herein shall be construedas requiring Respondent to rescind, vary or abandon any"See In. 33 and34, supra."SeeThe Ideal Electric and Manufacturing Company,134 NLRB 1275.economic benefit or any term or condition of employmentheretofore established.(d)Announcing and putting into effect thereafter ageneralwage increase and/or an increase in insurancecoverage for its employees in order to influence theirchoice in a forthcoming Board-directed election,provided,however, that nothing herein shall be construed asrequiringRespondent to rescind, abandon or vary anyeconomic benefit or any term or condition of employmentheretofore established.(e)Promulgating a rule which proscribes any form ofsolicitation during working hours for the sole purpose ofinterferingwith its employees' self-organizational rightsunder the Act.(f)Disparately enforcing a rule, which proscribes anyformof solicitationduringworkinghoursby itsemployees, solely in respect to solicitation or advocacy onbehalf of a union, while permitting like activity in respectto all other subjects or projects.(g)Under color of a rule invoked or applied for thepurpose of restraining or coercing employees in thelegitimate exercise of their Section 7 rights, threateningemployees with discharge or other reprisal for exercisingthose rights.(h) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join or assist TextileWorkers Union of America, AFL-CIO, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposesofcollectivebargainingorothermutualaidorprotectionasguaranteed in Section 7 of the Act, or to refrain from anyand all such activity.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Post at its plant in Sanford, North Carolina, copiesof the attached notice, marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Directorfor Region 11, shall, after being signed by a representativeofRespondent, be posted by Respondent immediatelyupon receipt thereof and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b)Rescind the application of the no-solicitation rulepromulgated in the latter part of March or first part ofApril1968 to union solicitation or other activitiesprotected by Section 7 of the Act.(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.J9Itisfurtherordered- that those allegations of thecomplaint, as amended, alleging violations of the Act notfound herein be dismissed."In the eventthatthisRecommendedOrderisadopted by the Board,the words "a Decisionand Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furthereventthat the Board'sOrderisenforced by a decree of a United StatesCourt of Appeals,the words"pursuant to a Decree of the United StatesCourt of Appeals,enforcingan Order,"shall be substituted for the words"pursuantto a Decision and Order.""In the event that this Recommended Order is adoptedby the Board,this provision shall bemodified to read: "Notify saidRegional Director,inwriting,within10 daysfrom the date of thisOrder,what stepsRespondent has takento complyherewith." SANFORDFINISHINGCORPORATION377APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-After a trial at which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe, Sanford Finishing Corporation, violated the NationalLabor Relations Act, and Ordered us to post this noticeand to keep our word about what we say in this notice.The Law gives you the rightTo form, join or help unions,To choose a union to represent you in bargaining withus;To act together for your common interest or protection,andTo refuse to participate in any or all of these things.The Board has ordered us to promise you that.WE WILL NOT interfere with your rights.WE WILL NOT question you about your own, yourfellow employees', or your wife's union membership,activities or desires in a manner which disregards yourrights.WE WILL NOT solicit employees to spy on your unionmeetings, nor will we spy upon your union meetingsthrough them or on our own.WE WILL NOT speed up the time for payment oftrainingprogram increases to new employees in orderto get them and other employees not tojoin a union, ornot to take part in organizing among you for a union,but this does not mean that we are going to take backany benefits resulting from this speed-up or that we willreturn to the old method of payingtrainingprogramincreasesWE WILL NOT announce and then give a generalwage increase, nor will we announce and then set up anincrease in insurance coverage to you, in order to getyou to vote a certain way in a coming Board election,but this does not mean that we are going to take backthe wage increase or return to the insurance coveragethat you had before this change.WE WILL NOT set up a rule which says you cannotengage in any kind of solicitation during working hours,if the reason for doing so is to interfere with your rightsmentioned above.WE WILL NOT enforceinanunlawful way a rule,which says you cannot engage in any kind ofsolicitation during working hours. That is to say, wewill not, during working hours, stop you from talkingto other employees in favor of a union, or from gettingthem to join a union or threaten you with discharge foragainengaging in such conduct, while allowing you totalk to such employees on other subjects and aboutother matters so as to get them to support, or join in, agroup activityAnd further, we are cancelling any stepswhich we have already taken in applying this ruleunlawfully.DatedBySANFORD FINISHINGCORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1624 WachoviaBuilding, 301 North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 919-723-2911.